I concur in the conclusion that the defendant was guilty of negligence in failing to maintain a condition of safety in that part of the theatre which was reserved for the accommodation of the patrons; but I do not concur in the declaration that the better rule of evidence is that evidence as to whether similar accidents have or have not occurred previous to the accident in question in a case like this is not admissible. The objection to such evidence has reference only to the question of sufficiency or effect thereof, and not to its admissibility. It is admissible for whatever effect *Page 832 
or importance it may have in a case where the question of negligence is in doubt. I concur also in the finding that the plaintiff in this instance was not guilty of contributory negligence; but my opinion is that the patron in a theatre might be guilty of contributory negligence as a matter of law, notwithstanding he or she has paid for admission and has the right to assume that the premises are in a safe condition.